DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito et al. (US 2001/0053053), hereinafter Saito.

With respect to claim 1, Saito discloses an exchange coupling film comprising: a laminate of an antiferromagnetic layer and a fixed magnetic layer (See the abstract in view of claim 105 of Saito), wherein: the antiferromagnetic layer is composed of a PtCr layer (See paragraph [0123] of Saito) and an XMn layer (where X is Pt or Ir) (See paragraph [0123] of Saito); the XMn layer is in contact with the fixed magnetic layer (See paragraph [0034] of Saito); and the fixed magnetic layer comprises one of iron, cobalt, a cobalt-iron alloy, or a nickel-iron alloy (See paragraph [0007] of Saito).
With respect to claim 2, Saito discloses an exchange coupling film comprising: a laminate of an antiferromagnetic layer and a fixed magnetic layer (See the abstract in view of claim 105 of Saito), wherein: the antiferromagnetic layer is composed of a PtCr layer (See paragraph [0123] of Saito) and an XMn layer (where X is Pt or Ir) (See paragraph [0123] of Saito): the XMn layer is in contact with the fixed 
With respect to claim 3, Saito discloses the exchange coupling film according to Claim 1, wherein: the PtCr layer has a thickness larger than that of the XMn layer (See paragraphs [0070]-[0072] of Saito).
With respect to claim 4, Saito discloses the exchange coupling film according to Claim 3, wherein a ratio of the thickness of the PtCr layer and the thickness of the XMn layer is 5:1 to 0100:1 (See paragraph [0072] of Saito).
With respect to claim 5, Saito discloses a magnetoresistive sensor comprising: a laminate of the exchange coupling film according to claim 1 and a free magnetic layer (See the abstract of Saito).
With respect to claim 6, Saito discloses a magnetic detector comprising: a plurality of the magnetoresistive sensors according to claim 5 (See paragraph [0259] of Saito).
With respect to claim 7, Saito discloses the magnetic detector according to Claim 6, wherein a plurality of the magnetoresistive sensors according to claim 5 are provided on a single substrate; and the plurality of the magnetoresistive sensors include those having different fixed magnetization directions (See paragraph [0259]-[0260] of Saito).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2003/0203241 discloses an exchange coupling film, magnetic detecting element using the exchange coupling film, and method of making same.
US PAT 6,327,123 discloses a magnetic head employing magnetoresistive sensor and magnetic storage and retrieval system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858